                                  Case 20-13438-SMG      Doc 9-6         Filed 03/19/20   Page 1 of 2
Label Matrix for local noticing              Synchrony Bank                                  Antonio Balestena Jr.
113C-0                                       PRA Receivables Management, LLC                 c/o Sahr O. Dumbar, Esq.
Case 20-13438-SMG                            PO Box 41021                                    1200 Brickell Ave Ste 1950
Southern District of Florida                 Norfolk, VA 23541-1021                          Miami, FL 33131-3298
Fort Lauderdale
Thu Mar 19 14:51:22 EDT 2020
Antonio Balestena Sr                         Chex Systems, Inc.                              Comenitycap/eldorado
15736 SW 102nd Ln                            7805 Hudson Rd                                  PO Box 182120
Miami, FL 33196-5411                         Saint Paul, MN 55125-1703                       Columbus, OH 43218-2120



Comenitycb/el Dorado                         Department of Treasury                          Dept of Highway Safety & Motor Veh
Attn: Bankruptcy Dept                        PO Box 7345                                     2900 Apalachee Pkwy
PO Box 182125                                Philadelphia, PA 19101-7345                     Tallahassee, FL 32399-6552
Columbus, OH 43218-2125


Equifax                                      Experian                                        Florida Department of Revenue
PO Box 740241                                PO Box 2002                                     PO Box 6688
Atlanta, GA 30374-0241                       Allen, TX 75013-2002                            Tallahassee, FL 32314-6688



Florida Department of Transportation         Leaf Funding Inc.                               Leaf Funding, Inc.
605 Suwannee St                              c/o Donald E. Fucik, Esq.                       1 Commerce Square 2005 Market St Fl 14
Tallahassee, FL 32399-6544                   950 S Pine Island Rd                            Philadelphia, PA 19019
                                             Plantation, FL 33324-3918


Merrick Bank Corp                            Merrick Bank/Cardworks                          Miami-Dade Property Tax Collector
PO Box 9201                                  Attn: Bankruptcy                                140 W Flagler St
Old Bethpage, NY 11804-9001                  PO Box 9201                                     Miami, FL 33130-1575
                                             Old Bethpage, NY 11804-9001


(p)MISSION LANE LLC                          Nordstrom Signature Visa                        Nordstrom/Td Bank USA
PO BOX 105286                                Attn: Bankruptcy                                13531 E Caley Ave
ATLANTA GA 30348-5286                        PO Box 6555                                     Englewood, CO 80111-6504
                                             Englewood, CO 80155-6555


Office of the US Trustee                     Portfolio Recov Assoc                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC
51 S.W. 1st Ave.                             120 Corporate Blvd Ste 100                      PO BOX 41067
Suite 1204                                   Norfolk, VA 23502-4952                          NORFOLK VA 23541-1067
Miami, FL 33130-1614


Sahr Dumbar, Esq                             Transunion                                      Wells Fargo Bank
1200 Brickell Ave Ste 1950                   PO Box 6790                                     Credit
Miami, FL 33131-3298                         Fullerton, CA 92834-9416                        Bureau DISPUTE
                                                                                             Des Moines, IA 50301


Wells Fargo Bank NA                          Alberto M. Cardet                               Grisell Hernandez
Attn: Bankruptcy                             1330 Coral Way #301                             2646 Sherman Street
1 Home Campus # MAC X2303-01A                Miami, FL 33145-2945                            Hollywood, FL 33020-1949
Des Moines, IA 50328-0001
                                 Case 20-13438-SMG               Doc 9-6         Filed 03/19/20      Page 2 of 2
Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355-9007




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Mission Lane LLC                                     (d)Mission Lane/Tab Bank                             Portfolio Recovery
Attn: Bankruptcy Notice                              PO Box 105286                                        Attn: Bankruptcy
237 Kearny St # 197                                  Atlanta, GA 30348                                    120 Corporate Blvd
San Francisco, CA 94108-4502                                                                              Norfolk, VA 23502-4952




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Antonio Balestena, Jr.                            End of Label Matrix
                                                     Mailable recipients    30
                                                     Bypassed recipients     1
                                                     Total                  31
